PER CURIAM.
On petition of creditors the Standard Telephone ik Electric Company was adjudged a bankrupt. Knapp, on coming into court to answer the trustee’s petition to sell, claimed chattel mortgage liens on part of the estate in the hands of the trustee. The trus-1ee contended that the chattel mortgages were void, and the court so found. Knapp has appealed, and has also filed a petition to review and revise. The petition is dismissed, as the matter is properly reviewable on appeal.
*677The mortgages were clearly void for the reasons set forth at large in the opinion of the district judge. In re Standard Telephone & Electric Co. (D. C.) 157 Fed. 106.
Appellant insists that the decree in this litigation between him and the trustee must be held void on account of alleged defects in the petition and proofs on which the adjudication of bankruptcy was made. No challenge of the trustee’s capacity was made before or during the trial in the court below, and so no ruling was made which appellant can bring- before us for review. He claims, however, that it is a question of want of jurisdiction in the District Court. The only want of jurisdiction which appellant would have the riuht to require us to look into would be the District Court’s want of jurisdiction to render the decree appealed from. This decree is of the class the District Court-has authority to enter. The parties to this decree are of the class the District Court has authority to hear. The District Court’s jurisdiction to enter this decree was no more dependent than a state court’s would have been, upon the rightful appointment of the trustee.
The decree is affirmed.